Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-28 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-28 of parent U.S. Patent No. 10,749,653 B2 to John Wilson et al. (hereinafter as John Wilson).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, John Wilson discloses a method of wireless communication performed by a base station, comprising: 
determining updated system information for a user equipment (UE) (see claim 1, col. 15, lines 9-12),
wherein the UE is associated with an initial access bandwidth part (BWP) and a configured BWP (see claim 1, col. 15, lines 13-14); and
transmitting the updated system information to the UE using at least one of unicast signaling, multicast signaling, the configured BWP, or a particular BWP that is different from the initial access BWP (see claim 1, col. 15, lines 15-17).


Regarding claim 3, John Wilson discloses the method of claim 1, wherein the multicast signaling uses at least one of downlink control information, a media access control (MAC) control element (CE), or radio resource control (RRC) signaling (see claim 3, col. 15, lines 23-27).

Regarding claim 4, John Wilson discloses the method of claim 1, wherein the multicast signaling uses a group downlink control information associated with a particular group radio network temporary identifier (RNTI) (see claim 4, col. 15, lines 28-32).

Regarding claim 5, John Wilson discloses the method of claim 1, further comprising:
transmitting a message to configure the UE to switch to or monitor the particular BWP, wherein the particular BWP carries the updated system information (see claim 5, col. 15, lines 33-36).



Regarding claim 7, John Wilson discloses the method of claim 5, wherein the message is a paging message (see claim 7, col. 15, lines 42-43).

Regarding claim 8, John Wilson discloses the method of claim 1, wherein the particular BWP is the initial access BWP (see claim 1, col. 15, lines 13-14).

Regarding claim 9, John Wilson discloses the method of claim 1, wherein the updated system information is repeated in the configured BWP using a same periodicity as system information that is transmitted in the initial access BWP (see claim 8, col. 15, lines 44-47).

Regarding claim 10, John Wilson discloses the method of claim 1, wherein the updated system information is repeated in the configured BWP in a particular time window (see claim 9, col. 15, lines 48-50).


a memory (see claim 10, col. 15, lines 51-53); and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
determine updated system information for a user equipment (UE) (see claim 10, col. 15, lines 54-58),
wherein the UE is associated with an initial access bandwidth part (BWP) and a configured BWP (see claim 10, col. 15, lines 59-61); and
transmit the updated system information to the UE using at least one of unicast signaling, multicast signaling, the configured BWP, or a particular BWP that is different from the initial access BWP (see claim 10, col. 15, lines 62-64).

Regarding claim 12, John Wilson discloses the base station of claim 11, wherein the unicast signaling uses at least one of downlink control information, a media access control (MAC) control element (CE), or radio resource control (RRC) signaling (see claim 11, col. 15, lines 65-67, col. 16, lines 1-12).



Regarding claim 14, John Wilson discloses the base station of claim 11, wherein the multicast signaling uses a group downlink control information associated with a particular group radio network temporary identifier (RNTI) (see claim 13, col. 16, lines 8-12).

Regarding claim 15, John Wilson discloses the base station of claim 11, wherein the memory and the one or more processors are configured to:
transmit a message to configure the UE to switch to or monitor the particular BWP, wherein the particular BWP carries the updated system information (see claim 14, col. 16, lines 13-18).

Regarding claim 16, John Wilson discloses the base station of claim 15, wherein the message is used to configure the UE to switch to or monitor the particular BWP for a particular length of time, and wherein the message is used to configure the UE to switch back to the configured BWP after the particular length of time (see claim 15, col. 16, lines 19-23).


Regarding claim 18, John Wilson discloses the base station of claim 11, wherein the particular BWP is the initial access BWP (see claim 10, col. 15, lines 59-61).

Regarding claim 19, John Wilson discloses the base station of claim 11, wherein the updated system information is repeated in the configured BWP using a same periodicity as system information that is transmitted in the initial access BWP (see claim 17, col. 16, lines 26-29).

Regarding claim 20, John Wilson discloses the base station of claim 11, wherein the updated system information is repeated in the configured BWP in a particular time window (see claim 18, col. 16, lines 30-32).

Regarding claim 21, John Wilson discloses a method of wireless communication performed by a user equipment (UE), comprising:
receiving updated system information for the UE (see claim 19, col. 16, lines 33-35),

wherein the updated system information is received using at least one of unicast signaling, multicast signaling, the configured BWP, or a particular BWP that is different from the initial access BWP (see claim 19, col. 16, lines 38-340); and 
processing the updated system information (see claim 19, col. 16, line 41).

Regarding claim 22, John Wilson discloses the method of claim 21, wherein the unicast signaling includes at least one of downlink control information, a media access control (MAC) control element (CE), or radio resource control (RRC) signaling (see claim 20, col. 16, lines 42-46).

Regarding claim 23, John Wilson discloses the method of claim 21, further comprising:
switching to or monitoring the particular BWP based at least in part on a received message, wherein the particular BWP carries the updated system information (see claim 21, col. 16, lines 47-50).

Regarding claim 24, John Wilson discloses the method of claim 21, wherein the particular BWP is the initial access BWP (see claim 19, col. 16, lines 36-37).

a memory (see claim 22, col. 16, lines 51-53); and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
receive updated system information for the UE (see claim 22, col. 16, lines 54-57),
wherein the UE is associated with an initial access bandwidth part (BWP) and a configured BWP (see claim 22, col. 16, lines 58-59), and
wherein the updated system information is received using at least one of unicast signaling, multicast signaling, the configured BWP, or a particular BWP that is different from the initial access BWP (see claim 22, col. 16, lines 60-63); and 
process the updated system information (see claim 22, col. 16, line 64).

Regarding claim 26, John Wilson discloses the UE of claim 25, wherein the unicast signaling includes at least one of downlink control information, a media access control (MAC) control element (CE), or radio resource control (RRC) signaling (see claim 23, col. 16, lines 65-67, col. 17, lines 1-2).


switch to or monitor the particular BWP based at least in part on a received message, wherein the particular BWP carries the updated system information (see claim 24, col. 17, lines 3-7).

Regarding claim 28, John Wilson discloses the UE of claim 25, wherein the particular BWP is the initial access BWP (see claim 22, col. 16, lines 58-59).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the submitted art, 3GPP TSG RAN WG1 Meeting #91, Reno, USA, 11/27/2017 - 12/1/2017, R1-1719704, Panasonic, (hereinafter as Panasonic) in view of Damnjanovic et al. (US Publication 2015/0208269 A1).
Regarding claim 1, Panasonic discloses a method of wireless communication performed by a base station (see Section 2.2, paragraph 1), comprising: 
determining updated system information for a user equipment (UE) (DCI that indicates SIB update is received by an UE, see Section 2.2, paragraph 1),
wherein the UE is associated with an initial access bandwidth part (BWP) (initial active DL BWP, see Section 2.2, paragraph 1) and a configured BWP (every single active BWP, see Section 2.2, paragraph 2); and

Panasonic may not explicitly show DCI signaling is “unicast.” 
However, Damnjanovic teaches DCI signaling is “unicast (unicast DCI, see paragraphs 0095, 0121).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include DCI signaling is “unicast” as taught by Damnjanovic so that it would allow using a unicast transmission scheme to transmit DCI (see paragraphs 0104, 0095).

Regarding claim 2, Panasonic discloses the method of claim 1.
Panasonic may not explicitly show “the unicast signaling uses at least one of downlink control information, a media access control (MAC) control element (CE), or radio resource control (RRC) signaling.”
However, Damnjanovic teaches “the unicast signaling uses at least one of downlink control information (unicast DCI, see paragraphs 0095, 0121).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “the unicast 

Regarding claim 3, Panasonic discloses the method of claim 1.
Panasonic may not explicitly show “the multicast signaling uses at least one of downlink control information, a media access control (MAC) control element (CE), or radio resource control (RRC) signaling.”
However, Damnjanovic teaches “the multicast signaling uses at least one of downlink control information (unicast DCI, see paragraphs 0095, 0121).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “the multicast signaling uses at least one of downlink control information” as taught by Damnjanovic so that it would allow using a unicast transmission scheme to transmit DCI (see paragraphs 0104, 0095).

Regarding claim 5, Panasonic discloses the method of claim 1, further comprising:
transmitting a message to configure the UE to switch to or monitor the particular BWP, wherein the particular BWP carries the updated system information (paging DCI indicating SIB update in initial active BWP, see Section 2.2, paragraphs 1-2).



Regarding claim 8, Panasonic discloses the method of claim 1, wherein the particular BWP is the initial access BWP (paging DCI indicating SIB update in initial active BWP, see Section 2.2, paragraphs 1-2).

Regarding claim 9, Panasonic discloses the method of claim 1, wherein the updated system information is repeated in the configured BWP using a same periodicity as system information that is transmitted in the initial access BWP (paging in every single active BWP in every paging opportunity, see Section 2.2, paragraph 2).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Damnjanovic et al. (US Publication 2015/0208269 A1), and in further view of Zhang et al. (US Publication 2018/0288746 A1).
Regarding claim 4, Panasonic and Damnjanovic disclose the method of claim 1.

However, Zhang teaches “the multicast signaling uses a group downlink control information associated with a particular group radio network temporary identifier (RNTI) (see paragraph 0087).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “the multicast signaling uses a group downlink control information associated with a particular group radio network temporary identifier (RNTI)” as taught by Zhang so that it would use a group ID to allow a group of users to share parameter and resource configuration (see paragraph 0087).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Damnjanovic et al. (US Publication 2015/0208269 A1), and in further view of Novlan et al. (US Publication 2019/0053235 A1).
Regarding claim 6, Panasonic and Damnjanovic disclose the method of claim 5.
Panasonic may not explicitly show “the message is used to configure the UE to switch to or monitor the particular BWP for a particular length of time, and wherein the message is used to configure the UE to switch back to the configured BWP after the particular length of time.”
However, Novlan teaches “the message is used to configure the UE to switch to or monitor the particular BWP for a particular length of time, and wherein the message is used to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “the message is used to configure the UE to switch to or monitor the particular BWP for a particular length of time, and wherein the message is used to configure the UE to switch back to the configured BWP after the particular length of time” as taught by Novlan so that it would allow only one BWP to be active at a given instance (see paragraph 0053).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Damnjanovic et al. (US Publication 2015/0208269 A1), and in further view of Fan et al. (USP 8,478,286 B1).
Regarding claim 10, Panasonic and Damnjanovic disclose the method of claim 1.
Panasonic may not explicitly show “the updated system information is repeated in the configured BWP in a particular time window.”
However, Fan teaches “the updated system information is repeated in the configured BWP in a particular time window (when system information is updated, SI messages are repeated during modification periods, see col. 1, lines 49-65).”
.

Claims 11-13, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Damnjanovic et al. (US Publication 2015/0208269 A1), and in further view of Qiu et al. (USP 10,034,226 B2).
Regarding claim 11, Panasonic and Damnjanovic disclose a method for wireless communication, comprising: 
determine updated system information for a user equipment (UE) (DCI that indicates SIB update is received by an UE, see Section 2.2, paragraph 1),
wherein the UE is associated with an initial access bandwidth part (BWP) (initial active DL BWP, see Section 2.2, paragraph 1) and a configured BWP (every single active BWP, see Section 2.2, paragraph 2); and
transmit the updated system information to the UE using signaling (paging DCI indicating SIB update, see Section 2.2, paragraph 1).
Panasonic may not explicitly show DCI signaling is “unicast.” 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include DCI signaling is “unicast” as taught by Damnjanovic so that it would allow using a unicast transmission scheme to transmit DCI (see paragraphs 0104, 0095).

Panasonic may not explicitly show “a base station that comprises: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method steps above.”
However, Qiu teaches “a base station that comprises: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method steps above (a base station, which comprises a processor and a memory, is configured to send the system information update to the UE, see Fig. 11, col. 11, lines 18-21, 27-40).”
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “a base station that comprises: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method steps above” as taught by Qiu so that it would allow the UE to acquire the latest system information in time (see col. 2, lines 6-11).

Panasonic may not explicitly show “the unicast signaling uses at least one of downlink control information, a media access control (MAC) control element (CE), or radio resource control (RRC) signaling.”
However, Damnjanovic teaches “the unicast signaling uses at least one of downlink control information (unicast DCI, see paragraphs 0095, 0121).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “the unicast signaling uses at least one of downlink control information” as taught by Damnjanovic so that it would allow using a unicast transmission scheme to transmit DCI (see paragraphs 0104, 0095).

Regarding claim 13, Panasonic, Damnjanovic, and Qiu disclose the base station of claim 11.
Panasonic may not explicitly show “the multicast signaling uses at least one of downlink control information, a media access control (MAC) control element (CE), or radio resource control (RRC) signaling.”
However, Damnjanovic teaches “the multicast signaling uses at least one of downlink control information (unicast DCI, see paragraphs 0095, 0121).”


Regarding claim 15, Panasonic discloses the base station of claim 11, wherein the memory and the one or more processors are configured to:
transmit a message to configure the UE to switch to or monitor the particular BWP, wherein the particular BWP carries the updated system information (paging DCI indicating SIB update in initial active BWP, see Section 2.2, paragraphs 1-2).

Regarding claim 17, Panasonic discloses the base station of claim 15, wherein the message is a paging message (paging DCI indicating SIB update in initial active BWP, see Section 2.2, paragraphs 1-2).

Regarding claim 18, Panasonic discloses the base station of claim 11, wherein the particular BWP is the initial access BWP (paging DCI indicating SIB update in initial active BWP, see Section 2.2, paragraphs 1-2).

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Damnjanovic et al. (US Publication 2015/0208269 A1) and Qiu et al. (USP 10,034,226 B2), and in further view of Zhang et al. (US Publication 2018/0288746 A1).
Regarding claim 14, Panasonic, Damanjanoic, and Qiu disclose the base station of claim 11.
Panasonic may not explicitly show “the multicast signaling uses a group downlink control information associated with a particular group radio network temporary identifier (RNTI).”
However, Zhang teaches “the multicast signaling uses a group downlink control information associated with a particular group radio network temporary identifier (RNTI) (see paragraph 0087).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “the multicast signaling uses a group downlink control information associated with a particular group radio .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of in view of Damnjanovic et al. (US Publication 2015/0208269 A1) and Qiu et al. (USP 10,034,226 B2), and in further view of Novlan et al. (US Publication 2019/0053235 A1).
Regarding claim 16, Panasonic, Damnjanovic, and Qiu disclose the base station of claim 15.
Panasonic may not explicitly show “the message is used to configure the UE to switch to or monitor the particular BWP for a particular length of time, and wherein the message is used to configure the UE to switch back to the configured BWP after the particular length of time.”
However, Novlan teaches “the message is used to configure the UE to switch to or monitor the particular BWP for a particular length of time, and wherein the message is used to configure the UE to switch back to the configured BWP after the particular length of time (BWP 402 becomes active during T1 and BWP 404 can become active during T2 and BWP 402 become active again during T3, see paragraph 0053, Fig. 4).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the base station of Panasonic to include “the message is used to configure the UE to switch to or monitor the particular BWP for a particular length of time, and wherein the message is used to configure the UE to switch back to the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Damnjanovic et al. (US Publication 2015/0208269 A1) and Qiu et al. (USP 10,034,226 B2), and in further view of Fan et al. (USP 8,478,286 B1).
Regarding claim 20, Panasoni, Damanjanovic, and Qiu disclose the base station of claim 11.
Panasonic may not explicitly show “the updated system information is repeated in the configured BWP in a particular time window.”
However, Fan teaches “the updated system information is repeated in the configured BWP in a particular time window (when system information is updated, SI messages are repeated during modification periods, see col. 1, lines 49-65).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “the updated system information is repeated in the configured BWP in a particular time window” as taught by Fan so that it would allow the UE to verify its system information remains valid (see col. 1, lines 49-65).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Damnjanovic et al. (US Publication 2015/0208269 A1), and in further view of Fan et al. (USP 8,478,286 B1).
Regarding claim 21, Panasonic discloses a method of wireless communication performed by a user equipment (UE), comprising:
receiving updated system information for the UE (DCI that indicates SIB update is received by an UE, see Section 2.2, paragraph 1),
wherein the UE is associated with an initial access bandwidth part (BWP) (initial active DL BWP, see Section 2.2, paragraph 1) and a configured BWP (every single active BWP, see Section 2.2, paragraph 2); and
the updated system information is received using signaling (paging DCI indicating SIB update, see Section 2.2, paragraph 1).
Panasonic may not explicitly show DCI signaling is “unicast.” 
However, Damnjanovic teaches DCI signaling is “unicast (unicast DCI, see paragraphs 0095, 0121).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include DCI signaling is “unicast” as taught by Damnjanovic so that it would allow using a unicast transmission scheme to transmit DCI (see paragraphs 0104, 0095).

However, Fan teaches “processing the updated system information (UE verifies that its system information remains valid after receiving the updated system information by checking the systemInfoValueTag in SystemInformationBlockType 1, see col. 1, lines 49-57).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “processing the updated system information” as taught by Fan so that it would allow the UE to verify its system information remains valid (see col. 1, lines 49-65).

Regarding claim 22, Panasonic, Damnjanovic, and Fan disclose the method of claim 21.
Panasonic may not explicitly show “the unicast signaling uses at least one of downlink control information, a media access control (MAC) control element (CE), or radio resource control (RRC) signaling.”
However, Damnjanovic teaches “the unicast signaling uses at least one of downlink control information (unicast DCI, see paragraphs 0095, 0121).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “the unicast signaling uses at least one of downlink control information” as taught by Damnjanovic so that it would allow using a unicast transmission scheme to transmit DCI (see paragraphs 0104, 0095).

switching to or monitoring the particular BWP based at least in part on a received message, wherein the particular BWP carries the updated system information (paging DCI indicating SIB update in initial active BWP, see Section 2.2, paragraphs 1-2).

Regarding claim 24, Panasonic discloses the method of claim 21, wherein the particular BWP is the initial access BWP (paging DCI indicating SIB update in initial active BWP, see Section 2.2, paragraphs 1-2).

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Damnjanovic et al. (US Publication 2015/0208269 A1) and Fan et al. (USP 8,478,286 B1), and in further view of Qiu et al. (USP 10,034,226 B2).
Regarding claim 25, Panasonic discloses a method for wireless communication, comprising:
receive updated system information for the UE (DCI that indicates SIB update is received by an UE, see Section 2.2, paragraph 1),
wherein the UE is associated with an initial access bandwidth part (BWP) (initial active DL BWP, see Section 2.2, paragraph 1) and a configured BWP (every single active BWP, see Section 2.2, paragraph 2); and

Panasonic may not explicitly show DCI signaling is “unicast.” 
However, Damnjanovic teaches DCI signaling is “unicast (unicast DCI, see paragraphs 0095, 0121).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include DCI signaling is “unicast” as taught by Damnjanovic so that it would allow using a unicast transmission scheme to transmit DCI (see paragraphs 0104, 0095).

Panasonic may not explicitly show “processing the updated system information.”
However, Fan teaches “processing the updated system information (UE verifies that its system information remains valid after receiving the updated system information by checking the systemInfoValueTag in SystemInformationBlockType 1, see col. 1, lines 49-57).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “processing the updated system information” as taught by Fan so that it would allow the UE to verify its system information remains valid (see col. 1, lines 49-65).


However, Qiu teaches “a user equipment comprises a memory and one or more processors operatively coupled to the memory and the one or more processors configured to perform the method steps above (a user equipment comprises a processor, coupled to the memory, that is configured to acquire system information update, see Fig. 13, col. 12, lines 43-49, 56-62).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “a user equipment comprises a memory and one or more processors operatively coupled to the memory and the one or more processors configured to perform the method steps above” as taught by Qiu so that it would allow the UE to acquire the latest system information update in time (see col. 12, lines 56-62).

Regarding claim 26, Panasonic, Damnjanovic, Fan, and Qiu disclose the UE of claim 25.
Panasonic may not explicitly show “the unicast signaling uses at least one of downlink control information, a media access control (MAC) control element (CE), or radio resource control (RRC) signaling.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Panasonic to include “the unicast signaling uses at least one of downlink control information” as taught by Damnjanovic so that it would allow using a unicast transmission scheme to transmit DCI (see paragraphs 0104, 0095).

Regarding claim 27, Panasonic also discloses the UE of claim 25, wherein the memory and the one or more processors are configured to:
switch to or monitor the particular BWP based at least in part on a received message, wherein the particular BWP carries the updated system information (paging DCI indicating SIB update in initial active BWP, see Section 2.2, paragraphs 1-2).

Regarding claim 28, Panasonic also discloses the UE of claim 25, wherein the particular BWP is the initial access BWP (paging DCI indicating SIB update in initial active BWP, see Section 2.2, paragraphs 1-2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471